Case 8:20-cv-01503-JLS-ADS Document 53 Filed 03/19/21 Page 1 of 19 Page ID #:705



   1   CONSUMER LITIGATION ASSOCIATES, P.C.
       Craig C. Marchiando (SBN 283829)
   2   700 South Flower Street, Suite 1000
       Los Angeles, CA 90017
   3   Tel: 703-273-7770
       Fax: 888-892-3512
   4   craig@clalegal.com
   5   CONSUMER LITIGATION ASSOCIATES, P.C.
       Leonard A. Bennett (Pro Hac Vice)
   6   763 J. Clyde Morris Blvd., Suite 1-A
       Newport News, VA 23601
   7   Tel: 757-930-3660
       Fax: 757-257-3450
   8   lenbennett@clalegal.com
   9   BERGER MONTAGUE PC
       Russell D. Paul (Pro Hac Vice)
  10   Abigail J. Gertner (Pro Hac Vice)
       1818 Market Street
  11   Suite 3600
       Philadelphia, PA 19103
  12   Tel: (215) 875-3000
       Fax: (215) 875-4604
  13   rpaul@bm.net
       agertner@bm.net
  14
       Attorneys for Plaintiffs
  15
  16                        UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
  17                                Southern Division

  18   SARA PELAYO, MILES AND OLIVIA     ) Case No.: 8:20-CV-01503-JLS-ADS
       MCGREGOR, SANDRA MORGAN,          )
  19   CHRISTINA AND SETH MARTIN, and    )
       DOROTHY RICE, individually, and on)
  20                                     )
       behalf of a class of similarly situated
       individuals,                      )       Hon. Josephine L. Staton
  21                                     )
                  Plaintiffs,            )
  22                                     )
             v.                          )
  23                                     )
        HYUNDAI MOTOR AMERICA, INC., )       STIPULATED PROTECTIVE
  24    HYUNDAI MOTOR COMPANY, KIA )                     ORDER
        MOTORS AMERICA, INC. and KIA     )
  25    MOTORS CORPORATION,              )
                                         )
  26              Defendants.            )
        ________________________________ )
  27
  28

                                                 -1-          Case No. 8:20-CV-01503-JLS-ADS
                                                           STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01503-JLS-ADS Document 53 Filed 03/19/21 Page 2 of 19 Page ID #:706



   1   A.    PURPOSES AND LIMITATIONS
   2         Disclosure and discovery activity in this action is likely to involve production
   3   of confidential, proprietary, or private information for which special protection from
   4   public disclosure and from use for any purpose other than prosecuting this litigation
   5   may be warranted. Accordingly, the Parties hereby stipulate to and petition the Court
   6   to enter the following Stipulated Protective Order. The parties acknowledge that this
   7   Order does not confer blanket protections on all disclosures or responses to discovery
   8   and that the protection it affords from public disclosure and use extends only to the
   9   limited information, documents, or items that are entitled to confidential treatment
  10   under the applicable legal principles. The parties further acknowledge that this
  11   Stipulated Protective Order does not entitle them to file confidential information
  12   under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and
  13   the standards that will be applied when a party seeks permission from the Court to
  14   file material under seal. This agreement is effective as of the date of the filing of this
  15   action.
  16         B.     GOOD CAUSE STATEMENT
  17         Good cause exists for entry of this Stipulated Protective Order because this
  18   action is likely to involve private or proprietary information such as Defendants’
  19   confidential policies and procedures, competitively-sensitive business information,
  20   customer records, and financial information, for which special protection from public
  21   disclosure and from use for any purpose other than prosecution of this action is
  22   warranted.
  23         Based on information requested and the nature of the case, the Parties
  24   anticipate that they will disclose, produce, or exchange information, documents, and
  25   tangible things that reflect sensitive personal, financial, and/or proprietary
  26   information, such as trade secrets (including design, assembly, testing service, repair,
  27   and monitoring information of class vehicles), financial records, business strategy,
  28

                                                   -2-                 Case No. 8:20-CV-01503-JLS-ADS
                                                                    STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01503-JLS-ADS Document 53 Filed 03/19/21 Page 3 of 19 Page ID #:707



   1   customer information, and/or personally identifiable information).                Private
   2   information of third parties may also be disclosed.          It is important that this
   3   information remain protected and not be readily available due to the dangers of
   4   identity theft, the constitutional privacy rights of third parties, and protection of
   5   business competition interests. The unrestricted or unprotected disclosure of such
   6   private, financial and/or business information would result in prejudice or harm to
   7   the producing party and third parties by revealing their information which could
   8   result in identity theft, loss of business and/or violation of federal and state privacy
   9   laws.
  10           Accordingly, to expedite the flow of information, to facilitate the prompt
  11   resolution of disputes over confidentiality of discovery materials, to adequately
  12   protect information the Parties are entitled to keep confidential, to ensure that the
  13   Parties are permitted reasonable necessary uses of such material in preparation for
  14   and in the conduct of trial, to address their handling at the end of the litigation, and
  15   serve the ends of justice, a protective order for such information is justified in this
  16   matter. It is the intent of the Parties that information will not be designated as
  17   confidential for tactical reasons and that nothing be so designated without a good
  18   faith belief that it has been maintained in a confidential, non-public manner, and there
  19   is good cause why it should not be part of the public record of this case.
  20   2.      DEFINITIONS
  21           2.1   Action: Pelayo, et al. v. Hyundai Motor America, Inc., et al., Case No.
  22   8:20-cv-01503-JLS-ADS.
  23           2.2   Challenging Party: a Party or Non-Party that challenges the designation
  24   of information or items under this Order.
  25           2.3   “CONFIDENTIAL” Material: information (regardless of how it is
  26   generated, stored or maintained) or tangible things that qualify for protection under
  27   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
  28

                                                   -3-                Case No. 8:20-CV-01503-JLS-ADS
                                                                   STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01503-JLS-ADS Document 53 Filed 03/19/21 Page 4 of 19 Page ID #:708



   1   Statement.
   2          2.4    Counsel: Outside Counsel of Record and In-House Counsel (as well as
   3   their support staff).
   4          2.5    Designating Party:      a Party or Non-Party that designates as
   5   “CONFIDENTIAL” information or items that it produces in           disclosures or       in
   6   responses to discovery.
   7          2.6    Disclosure or Discovery Material: all items or information, regardless
   8   of the medium or manner in which it is generated, stored, or maintained (including,
   9   among other things, testimony, transcripts, and tangible things), that are exchanged,
  10   produced or generated in disclosures or responses to discovery in this matter.
  11          2.7    Expert: a person with specialized knowledge or experience in a matter
  12   pertinent to the litigation who has been retained by a Party or its counsel to serve as
  13   an expert witness or as a consultant in this Action.
  14          2.8    In-House Counsel: attorneys who are employees of a party to this
  15   Action and their support staff. In-House Counsel does not include Outside Counsel
  16   of Record or any other outside counsel.
  17          2.9    Non-Party: any natural person, partnership, corporation, association, or
  18   other legal entity not named as a Party to this action.
  19          2.10 Outside Counsel of Record: attorneys who are not employees of a
  20   party to this Action but are retained to represent or advise a party to this Action and
  21   have appeared in this Action on behalf of that party or are affiliated with a law firm
  22   which has appeared on behalf of that party, and includes support staff.
  23          2.11 Party: any party to this Action, including all of its officers, directors,
  24   employees, consultants, retained experts, and Outside Counsel of Record (and
  25   supporting attorneys and staff).
  26          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  27   Discovery Material in this Action.
  28

                                                  -4-                Case No. 8:20-CV-01503-JLS-ADS
                                                                  STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01503-JLS-ADS Document 53 Filed 03/19/21 Page 5 of 19 Page ID #:709



   1            2.13 Professional Vendors: persons or entities that provide litigation support
   2   services (e.g., photocopying, videotaping, translating, preparing exhibits or
   3   demonstrations, and organizing, storing, or retrieving data in any form or medium)
   4   and their employees and subcontractors.
   5            2.14 Protected Material: any Disclosure or Discovery Material that is
   6   designated as “CONFIDENTIAL” as defined in 2.3.
   7            2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
   8   from a Producing Party.
   9    3.      SCOPE
  10            The protections conferred by this Stipulation and Order cover not only
  11   Protected Material (as defined above), but also (1) any information copied or
  12   extracted from Protected Material; (2) all copies, excerpts, summaries, or
  13   compilations of Protected Material; and (3) any testimony, conversations, or
  14   presentations by Parties or their Counsel that might reveal Protected Material.
  15   However, the protections conferred by this Stipulation and Order do not cover the
  16   following information: (a) any information that is in the public domain at the time of
  17   disclosure to a Receiving Party or becomes part of the public domain after its
  18   disclosure to a Receiving Party as a result of publication not involving a violation of
  19   this Order, including becoming part of the public record through trial or otherwise;
  20   and (b) any information known to the Receiving Party prior to the disclosure or
  21   obtained by the Receiving Party after the disclosure from a source who obtained the
  22   information lawfully and under no obligation of confidentiality to the Designating
  23   Party.
  24            Any use of Protected Material at trial shall be governed by the orders of the
  25   trial judge or separate agreement. This Order does not govern the use of Protected
  26   Material at trial.
  27
  28

                                                   -5-                Case No. 8:20-CV-01503-JLS-ADS
                                                                   STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01503-JLS-ADS Document 53 Filed 03/19/21 Page 6 of 19 Page ID #:710



   1   4.    DURATION
   2          Even after final disposition of this litigation, the confidentiality obligations
   3   imposed by this Order shall remain in effect until a Designating Party agrees
   4   otherwise in writing or a court order otherwise directs. Final disposition shall be
   5   deemed to be the later of (1) dismissal of all claims and defenses in this Action and
   6   (2) final judgment herein after the completion and exhaustion of all appeals,
   7   rehearings, remands, trials, or reviews of this Action, including the time limits for
   8   filing any motions or applications for extension of time pursuant to applicable law.
   9         Within 60 days of final disposition of this Action, each Receiving Party must
  10   return all Protected Material to the Producing Party or destroy such material. As used
  11   in this subdivision, “all Protected Material” includes all copies, abstracts,
  12   compilations, summaries, and any other format reproducing or capturing any of the
  13   Protected Material. Whether the Protected Material is returned or destroyed, the
  14   Receiving Party must submit a written certification to the Producing Party (and, if
  15   not the same person or entity, to the Designating Party) by the 60-day deadline that
  16   (1) identifies (by category or bates number, where appropriate) all the Protected
  17   Material that was returned or destroyed and (2) affirms that the Receiving Party has
  18   not retained any copies, abstracts, compilations, summaries or any other format
  19   reproducing or capturing any of the Protected Material. Notwithstanding this
  20   provision, Counsel are entitled to retain an archival copy of all pleadings, motion
  21   papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
  22   deposition and trial exhibits, expert reports, attorney work product, and consultant
  23   and expert work product, even if such materials contain Protected Material. Any such
  24   archival copies that contain or constitute Protected Material remain subject to this
  25   Protective Order.
  26
  27
  28

                                                 -6-                 Case No. 8:20-CV-01503-JLS-ADS
                                                                  STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01503-JLS-ADS Document 53 Filed 03/19/21 Page 7 of 19 Page ID #:711



   1   5.    DESIGNATING PROTECTED MATERIAL
   2         5.1    Exercise of Restraint and Care in Designating Material for Protection.
   3         Each Party or Non-Party that designates information or items for protection
   4   under this Order must take care to limit any such designation to specific material that
   5   qualifies under the appropriate standards. Where reasonably practicable, the
   6   Designating Party must designate for protection only those parts of material,
   7   documents, items, or oral or written communications that qualify so that other
   8   portions of the material, documents, items, or communications for which protection
   9   is not warranted are not swept unjustifiably within the ambit of this Order.
  10         Mass, indiscriminate, or routinized designations are prohibited. Designations
  11   that are shown to clearly have been made for an improper purpose (e.g., to
  12   unnecessarily encumber the case development process or to impose unnecessary
  13   expenses and burdens on other parties) may expose the Designating Party to
  14   sanctions.
  15         If it comes to a Designating Party’s attention that information or items that it
  16   designated for protection do not qualify for protection, that Designating Party must
  17   promptly notify all other Parties that it is withdrawing the inapplicable designation.
  18         5.2    Manner and Timing of Designations. Except as otherwise provided in
  19   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
  20   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  21   under this Order must be clearly so designated before or when the material is
  22   disclosed or produced, as follows:
  23         (a)    For information in documentary form (e.g., paper or electronic
  24   documents, but excluding transcripts of depositions or other pretrial or trial
  25   proceedings), the Producing Party will affix at a minimum, the word
  26   “CONFIDENTIAL”, to each page that contains Protected Material. If only a portion
  27   or portions of the material on a page qualifies for protection, to the extent reasonably
  28

                                                  -7-                 Case No. 8:20-CV-01503-JLS-ADS
                                                                   STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01503-JLS-ADS Document 53 Filed 03/19/21 Page 8 of 19 Page ID #:712



   1   practicable, the Producing Party will identify the protected portion(s) (e.g., by
   2   making appropriate markings in the margins).
   3         (b) For original documents that are made available for inspection, the
   4   Discovery Material need not be designated for protection until after the inspecting
   5   Party has indicated which documents it would like copied and produced. During the
   6   inspection and before the designation, all of the material made available for
   7   inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
   8   identified the documents it wants copied and produced, the Producing Party must
   9   determine which documents, or portions thereof, qualify for protection under this
  10   Order. Then, before producing the specified documents, the Producing Party must
  11   affix the word “CONFIDENTIAL” to each page that contains Protected Material. If
  12   only a portion or portions of the material on a page qualifies for protection, to the
  13   extent reasonably practicable, the Producing Party will identify the protected
  14   portion(s) (e.g., by making appropriate markings in the margins).
  15         (c) Deposition testimony may be designated as “CONFIDENTIAL,” in whole
  16   or in part, either on the record during the deposition or by identifying the page and
  17   line(s) of testimony for which it seeks protection within thirty (30) days after receipt
  18   of the written transcript by the Designating Party. Until that time, and unless
  19   otherwise indicated in writing or on the record, all deposition testimony shall be
  20   treated as “CONFIDENTIAL” to permit counsel for the Party deposed an opportunity
  21   to designate the deposition testimony as Protected Material. If designation is made
  22   during the 30-day period after receipt of the transcript, all parties in possession of the
  23   transcript at the time of receiving the designation or thereafter shall place the label
  24   “CONFIDENTIAL” on the front cover of the transcript, on each or all of the exhibits
  25   and/or pages so designated, and on each copy thereof upon notice that the confidential
  26   designation has been made. In the event that a Party needs to file a deposition
  27   transcript with the Court prior to the expiration of the 30-day period set forth above,
  28

                                                   -8-                 Case No. 8:20-CV-01503-JLS-ADS
                                                                    STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01503-JLS-ADS Document 53 Filed 03/19/21 Page 9 of 19 Page ID #:713



   1   that entire transcript shall be treated as if it had been designated as Protected Material.
   2   The court reporter shall operate in a manner consistent with this Order and shall
   3   separately label the confidential portions of the deposition transcript, including
   4   documents and other exhibits containing confidential information. If a Party or Non-
   5   Party desires to protect or use confidential information at trial, the issue should be
   6   addressed during the pre-trial conference.
   7         (d) for information produced in some form other than documentary and for
   8   any other tangible items, that the Producing Party affix in a prominent place on the
   9   exterior of the container or containers in which the information is stored the word
  10   “CONFIDENTIAL.” For protected information produced in native format (such as
  11   an Excel spreadsheet), the Producing Party shall include “CONFIDENTIAL” in the
  12   file name. If only a portion or portions of the information warrants protection, the
  13   Producing Party, to the extent practicable, shall identify the protected portion(s).
  14         5.3    Inadvertent Failures to Designate. An inadvertent failure to designate
  15   qualified information or items does not, standing alone, waive the Designating
  16   Party’s right to secure protection under this Order for such material. Upon correction
  17   of a designation, the Receiving Party must make reasonable efforts to ensure that the
  18   material is treated in accordance with the provisions of this Order.
  19   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
  20         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
  21   designation of confidentiality at any time. Unless a prompt challenge to a Designating
  22   Party’s confidentiality designation is necessary to avoid foreseeable, substantial
  23   unfairness, unnecessary economic burdens, or a significant disruption or delay of the
  24   litigation, a Party does not waive its right to challenge a confidentiality designation
  25   by electing not to mount a challenge promptly after the original designation is
  26   disclosed.
  27
  28

                                                    -9-                 Case No. 8:20-CV-01503-JLS-ADS
                                                                     STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01503-JLS-ADS Document 53 Filed 03/19/21 Page 10 of 19 Page ID #:714



    1         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
    2   resolution process under Local Rule 37-1 et seq. by serving a written letter giving
    3   notice to the Designating Party of each designation being challenged, including the
    4   bates numbers where the challenged designations appear, and describing the basis for
    5   each challenge. The written notice must indicate that the challenge to confidentiality
    6   is being made pursuant to this Protective Order.
    7         6.3    Joint Stipulation. If the parties are unable to reach a resolution after
    8   meeting and conferring, any submission made to the court for relief shall be in
    9   accordance with Local Rule 37-2.
  10          6.4    The burden of persuasion in any such challenge proceeding shall be on
  11    the Designating Party. Frivolous challenges, and those made for an improper purpose
  12    (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
  13    expose the Challenging Party to sanctions. Unless the Designating Party has waived
  14    or withdrawn the confidentiality designation, all parties shall continue to afford the
  15    material in question the level of protection to which it is entitled under the Producing
  16    Party’s designation until the Court rules on the challenge.
  17    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
  18          7.1    Basic Principles. A Receiving Party may use Protected Material that is
  19    disclosed or produced by another Party or by a Non-Party in connection with this
  20    Action only for prosecuting, defending, or attempting to settle this Action. Such
  21    Protected Material may be disclosed only to the categories of persons and under the
  22    conditions described in this Order.      When the Action has been terminated, a
  23    Receiving Party must comply with the provisions of section 13 below (FINAL
  24    DISPOSITION).
  25          Protected Material must be stored and maintained by a Receiving Party at a
  26    location and in a secure manner that ensures that access is limited to the persons
  27    authorized under this Order.
  28

                                                  -10-                 Case No. 8:20-CV-01503-JLS-ADS
                                                                    STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01503-JLS-ADS Document 53 Filed 03/19/21 Page 11 of 19 Page ID #:715



    1         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
    2   otherwise ordered by the court or permitted in writing by the Designating Party, a
    3   Receiving    Party    may    disclose    any        information   or   item     designated
    4   “CONFIDENTIAL” only to:
    5         (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well
    6   as employees of said Outside Counsel of Record to whom it is reasonably necessary
    7   to disclose the information for this Action;
    8         (b)    the officers, directors, and employees (including In-House Counsel) of
    9   the Receiving Party to whom disclosure is reasonably necessary for this Action;
  10          (c)    Experts (as defined in this Order) of the Receiving Party to whom
  11    disclosure is reasonably necessary for this Action and who have signed the
  12    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  13          (d) the court and its personnel;
  14          (e) court reporters and their staff;
  15          (f) professional jury or trial consultants and mock jurors to whom disclosure
  16    is reasonably necessary for this Action and who have signed the “Acknowledgment
  17    and Agreement to Be Bound” (Exhibit A);
  18          (g) Professional Vendors, provided that counsel retaining them instructs them
  19    not to disclose any confidential material to third parties and to immediately return or
  20    destroy all originals and copies of any confidential material as appropriate.
  21          (h) the author or recipient of a document containing the information or a
  22    custodian or other person who otherwise possessed or knew the information;
  23          (i) present or former employees of the Producing Party in connection with their
  24    depositions in this action (provided that no former employees shall be shown
  25    documents prepared after the date of his or her departure);
  26          (j) during their depositions, witnesses, and attorneys for witnesses, in the
  27    Action to whom disclosure is reasonably necessary provided that witness has signed
  28

                                                     -11-                Case No. 8:20-CV-01503-JLS-ADS
                                                                      STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01503-JLS-ADS Document 53 Filed 03/19/21 Page 12 of 19 Page ID #:716



    1   the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
    2   agreed by the Designating Party or ordered by the court. Pages of transcribed
    3   deposition testimony or exhibits to depositions that reveal Protected Material may be
    4   separately bound by the court reporter and may not be disclosed to anyone except as
    5   permitted under this Stipulated Protective Order; and
    6         (k)    any mediator or settlement officer, and their supporting personnel,
    7   mutually agreed upon by any of the parties engaged in settlement discussions.
    8         7.3.   Own Documents. Nothing herein shall affect or restrict the rights of any
    9   party with respect to its own documents or to the information obtained or developed
  10    independently of documents, transcripts and materials afforded confidential
  11    treatment pursuant to this Order.
  12          7.4.   Filing Protected Material. A Party that seeks to file under seal any
  13    Protected Material must comply with Civil Local Rule 79-5. Protected Material may
  14    only be filed under seal pursuant to a court order authorizing the sealing of the
  15    specific Protected Material at issue. Before a Party files Protected Material or makes
  16    a filing that discusses or references the content, subject matter, or nature of Protected
  17    Material designated as such by the other Party, the filing party shall confer with the
  18    Designating Party in accordance with Civil Local Rule 79-5.2.2(b).
  19    8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  20          IN OTHER LITIGATION
  21          If a Party is served with a subpoena or a court order issued in other litigation
  22    that compels disclosure of any information or items designated in this Action as
  23    “CONFIDENTIAL,” that Party must:
  24          (a) promptly notify in writing the Designating Party. Such notification shall
  25    include a copy of the subpoena or court order;
  26          (b) promptly notify in writing the party who caused the subpoena or order to
  27    issue in the other litigation that some or all of the material covered by the subpoena
  28

                                                   -12-                Case No. 8:20-CV-01503-JLS-ADS
                                                                    STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01503-JLS-ADS Document 53 Filed 03/19/21 Page 13 of 19 Page ID #:717



    1   or order is subject to this Protective Order. Such notification shall include a copy of
    2   this Stipulated Protective Order; and
    3         (c) cooperate with respect to all reasonable procedures sought to be pursued
    4   by the Designating Party whose Protected Material may be affected.
    5         If the Designating Party timely seeks a protective order, the Party served with
    6   the subpoena or court order shall not produce any information designated in this
    7   action as “CONFIDENTIAL” before a determination by the court from which the
    8   subpoena or order issued, unless the Party has obtained the Designating Party’s
    9   permission. The Designating Party shall bear the burden and expense of seeking
  10    protection in that court of its confidential material and nothing in these provisions
  11    should be construed as authorizing or encouraging a Receiving Party in this Action
  12    to disobey a lawful directive from another court.
  13    9.    A     NON-PARTY’S       PROTECTED           MATERIAL      SOUGHT         TO     BE
  14          PRODUCED IN THIS LITIGATION
  15          (a)    The terms of this Order are applicable to information produced by a
  16    Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
  17    produced by Non-Parties in connection with this litigation is protected by the
  18    remedies and relief provided by this Order. Nothing in these provisions should be
  19    construed as prohibiting a Non-Party from seeking additional protections.
  20          (b)    In the event that a Party is required, by a valid discovery request, to
  21    produce a Non-Party’s confidential information in its possession, and the Party is
  22    subject to an agreement with the Non-Party not to produce the Non-Party’s
  23    confidential information, then the Party shall:
  24                 (1) promptly notify in writing the Requesting Party and the Non-Party
  25    that some or all of the information requested is subject to confidentiality agreement
  26    with a Non-Party;
  27                 (2) promptly provide the Non-Party with a copy of the Stipulated
  28

                                                  -13-                Case No. 8:20-CV-01503-JLS-ADS
                                                                   STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01503-JLS-ADS Document 53 Filed 03/19/21 Page 14 of 19 Page ID #:718



    1   Protective Order in this Action, the relevant discovery request(s), and a reasonably
    2   specific description of the information requested; and
    3                (3) make the information requested available for inspection by the Non-
    4   Party, if requested.
    5         (c) If the Non-Party fails to seek a protective order from this court within 14
    6   days of receiving the notice and accompanying information, the Receiving Party may
    7   produce the Non-Party’s confidential information responsive to the discovery
    8   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
    9   not produce any information in its possession or control that is subject to the
  10    confidentiality agreement with the Non-Party before a determination by the court.
  11    Absent a court order to the contrary, the Non-Party shall bear the burden and expense
  12    of seeking protection in this court of its Protected Material.
  13    10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  14          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  15    Protected Material to any person or in any circumstance not authorized under this
  16    Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  17    writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
  18    to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  19    persons to whom unauthorized disclosures were made of all the terms of this Order,
  20    and (d) request such person or persons to execute the “Acknowledgment and
  21    Agreement to Be Bound” that is attached hereto as Exhibit A.
  22    11.   UNINTENTIONAL OR INADVERTENT                           PRODUCTION                OF
  23          PRIVILEGED OR OTHERWISE PROTECTED MATERIAL
  24          When a Producing Party gives notice to Receiving Parties that certain
  25    unintentionally or inadvertently produced material is subject to a claim of privilege
  26    or other protection (including, but not limited to, the attorney-client privilege, work-
  27    product protection, and trial-preparation privileges), the obligations of the Receiving
  28

                                                   -14-                Case No. 8:20-CV-01503-JLS-ADS
                                                                    STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01503-JLS-ADS Document 53 Filed 03/19/21 Page 15 of 19 Page ID #:719



    1   Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). Pursuant
    2   to Fed. R. Evid. 502(d), the production of a privileged or work-product-protected
    3   document, whether inadvertent or otherwise, is not a waiver of privilege or protection
    4   from discovery in this case or in any other federal or state proceeding. If possible,
    5   the producing party must substitute the inadvertently produced document with one
    6   that redacts the information subject to the claimed protections. The parties must
    7   confer in a good faith attempt to resolve any disputes subject to this section before
    8   seeking court intervention. The parties agree to the entry of a non-waiver order under
    9   Fed. R. Evid. 502(d) as set forth herein.
  10    12.   MISCELLANEOUS
  11          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  12    person to seek its modification by the Court in the future.
  13          12.2 Right to Assert Other Objections. By stipulating to the entry of this
  14    Protective Order, no Party waives any right it otherwise would have to object to
  15    disclosing or producing any information or item on any ground not addressed in this
  16    Stipulated Protective Order. Similarly, no Party waives any right to object on any
  17    ground to use in evidence of any of the material covered by this Protective Order.
  18          13.    Any violation of this Order may be punished by any and all appropriate
  19    measures including, without limitation, contempt proceedings and/or monetary
  20    sanctions.
  21
  22
          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  23
  24
  25
  26
  27
  28

                                                    -15-                 Case No. 8:20-CV-01503-JLS-ADS
                                                                      STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01503-JLS-ADS Document 53 Filed 03/19/21 Page 16 of 19 Page ID #:720



    1   Dated: March 19, 2021               CONSUMER LITIGATION ASSOCIATES, P.C.
                                            Craig C. Marchiando (SBN 283829)
    2                                       700 South Flower Street, Suite 1000
                                            Los Angeles, CA 90017
    3                                       Tel: 703-273-7770
                                            Fax: 888-892-3512
    4                                       craig@clalegal.com
    5                                       CONSUMER LITIGATION ASSOCIATES, P.C.
                                            Leonard A. Bennett (Pro Hac Vice)
    6                                       763 J. Clyde Morris Blvd., Suite 1-A
                                            Newport News, VA 23601
    7                                       Tel: 757-930-3660
                                            Fax: 757-257-3450
    8                                       lenbennett@clalegal.com
    9                                       BERGER MONTAGUE PC
                                            Russell D. Paul (Pro Hac Vice)
  10                                        Abigail J. Gertner (Pro Hac Vice)
                                            1818 Market Street
  11                                        Suite 3600
                                            Philadelphia, PA 19103
  12                                        Tel: (215) 875-3000
                                            Fax: (215) 875-4604
  13                                        rpaul@bm.net
                                            agertner@bm.net
  14
  15                                        By: /s/ Russell Paul
                                                Russel Paul
  16
  17
                                             Attorneys for Plaintiffs
  18
  19
  20
        Dated: March 19, 2021                QUINN EMANUEL URQUHART
  21                                         SULLIVAN
  22
  23                                         By: /s/ Shon Morgan
                                                Shon Morgan
  24
                                             Attorneys for Defendants
  25
  26
  27
  28

                                             -16-               Case No. 8:20-CV-01503-JLS-ADS
                                                             STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01503-JLS-ADS Document 53 Filed 03/19/21 Page 17 of 19 Page ID #:721



    1   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
    2
              IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the
    3
        production of any documents in this proceeding shall not, for the purposes of this
    4
        proceeding or any other federal or state proceeding, constitute a waiver by the
    5
        producing party of any privilege applicable to those documents, including the
    6
        attorney-client privilege, attorney work-product protection, or any other privilege
    7
        or protection recognized by law.
    8
        DATED: March 19, 2021
    9
  10
            /s/ Autumn D. Spaeth
        _________________________________
  11    Honorable Autumn D. Spaeth
  12    United States Magistrate Judge
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                -17-                Case No. 8:20-CV-01503-JLS-ADS
                                                                 STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01503-JLS-ADS Document 53 Filed 03/19/21 Page 18 of 19 Page ID #:722



    1                             EXHIBIT A
    2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

    3   I,                                                 [print or type full name], of
    4                 [print or type full address], declare under penalty of perjury that I
    5   have read in its entirety and understand the Stipulated Protective Order that was
    6   issued by the United States District Court for the Central District of California on
    7   [date] in the case of Pelayo, et al. v. Hyundai Motor America, Inc., et al., Case No.
    8   8:20-cv-01503-JLS-ADS (C.D. Cal.). I agree to comply with and to be bound by all
    9   the terms of this Stipulated Protective Order and I understand and acknowledge
  10    that failure to so comply could expose me to sanctions and punishment in the nature
  11    of contempt. I solemnly promise that I will not disclose in any manner any
  12    information or item that is subject to this Stipulated Protective Order to any person
  13    or entity except in strict compliance with the provisions of this Order. I further agree
  14    to submit to the jurisdiction of the United States District Court for the Central District
  15    of California for the purpose of enforcing the terms of this Stipulated Protective
  16    Order, even if such enforcement proceedings occur after termination of this action. I
  17    hereby appoint                                                        [print or type full
  18    name] of ___________________ [print or type full address and telephone number]
  19    as my California agent for service of process in connection with this action or any
  20    proceedings related to enforcement of this Stipulated Protective Order.
  21
             Date: ______________________
  22
  23         City and State where sworn and signed:__________________________

  24         Printed name: _______________________________________________
  25
             Signature: ___________________________________________________
  26
  27
  28

                                                   -18-                 Case No. 8:20-CV-01503-JLS-ADS
                                                                     STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01503-JLS-ADS Document 53 Filed 03/19/21 Page 19 of 19 Page ID #:723



    1                            SIGNATURE CERTIFICATION
    2         I, Shon Morgan, hereby attest pursuant to Civil Local Rule 5-4.3.4 that all other
    3   signatories listed, and on whose behalf this filing is submitted, concur in the contents
    4   of this filing and have authorized the filing.
    5         Executed March 19, 2021, at Irvine, California.
    6
    7                                              /s/ Shon Morgan
                                                      Shon Morgan
    8
    9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                   -19-                Case No. 8:20-CV-01503-JLS-ADS
                                                                    STIPULATED PROTECTIVE ORDER
